DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (DE 102005044123 A1; “Thoma”) in view of Nelson (U.S. Patent No. 5,302,084 A; “Nelson”) and Pribil (U.S. Patent No. 1,963,592; “Pribil”).
Thoma discloses:
Regarding claim 1:
An energy storage device comprising
a horizontally arranged flywheel (16) having a ring shaped a mass ring (¶ [0020], “flywheel ring”) comprising a steel shell (¶ [0023], “outer and inner casings for the sidewalls of the float 6 and the flywheel ring 16 are constructed, with reinforced steel skeletons therebetween” where the outer portions of the steel skeleton acts as a shell) into which concrete has been filled (¶ [0020], “reinforced concrete”), the shell having a bottom (see the bottom of portion 16 in Fig. 1), the flywheel being at least partially embedded soil (see in Fig. 1; ¶ [0019]-[0020], “basin 2 is fixed to the ground”); at least one motor for driving the flywheel and at least one generator for decelerating the flywheel (¶ [0021], “The magnets 18 and coils 20 form a translation motor system which can also operate as a power generator. Alternatively, the magnets 18 may be considered as a rotor and the coils 20 as a stator of an electric motor, which may also operate as a power generator.” (emphasis)).
However, Thoma does not expressly disclose rails being arranged on the bottom of the shell, wheels being opposed to the bottom of the shell and running on the rails, motors and generators being arranged on the wheels on which the mass ring is mounted.
Nelson teaches rails (46, 48) being arranged on a bottom of a shell (18; Fig. 3A), wheels being opposed to the bottom of the shell and running on the rails (see wheel 20 supporting a rail formed at the bottom of the mass), motors and generators (29; it is well-known in the art, as evidenced by Thoma supra, that the particular structure of a generator is essentially the same as that of an electric motor and are therefore capable of being used as motors) being arranged on the wheels on which the mass ring is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thoma to have rails being arranged on the bottom of the shell, wheels being opposed to the bottom of the shell and running on the rails, motors and generators being arranged on the wheels on which the mass ring is mounted, as taught by Nelson, for the purpose of operatively connecting the flywheel (18) with the motor/generator in a known manner.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results is a rationale; and combining prior art elements according to known methods to yield predictable results, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention could and would recognize that both Thoma and Nelson are drawn to analogous/similar structures i.e. energy storage rotors that utilize electric motors/generators, and could and would therefore recognize that modifying Thoma in view of the teachings of Nelson described supra would, with reasonable predictability, result in the flywheel 6 of Thoma being mounted and supported by wheels e.g. at the bottom of portion 16 in order to operatively connect the flywheel with the motors/generators as taught by Nelson.  
Thoma as modified above does not expressly disclose the wheels being made from steel.
Pribil teaches wheels made from steel (see title) for the purpose of “insuring smooth and concentric free rolling of the wheel (pg. 1, ll. 10-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the wheels being made from steel, as taught by Pribil, for the purpose of “insuring smooth and concentric free rolling of the wheel (pg. 1, ll. 10-14) and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Thoma as modified above further discloses the following:

The energy storage device of claim 2, wherein the steel shell is divided into a number of compartments into which the concrete has been filled respectively (¶ [0023], “outer and inner casings for the sidewalls of the float 6 and the flywheel ring 16 are constructed, with reinforced steel skeletons therebetween . . . Thereafter, the reinforced concrete shells of the floating body 6 and the flywheel ring 16 are poured”, the steel skeleton defining compartments between its structures).
Regarding claim 4:
The energy storage device of claim 1, wherein the concrete (3) has been filled around a reinforced steel structure (¶ [0023], “reinforcing steel skeleton”).
Regarding claim 8:
The energy storage device of claim 1, wherein wherein the mass ring serves as a rotor of a motor/generator (18, 20; ¶ [0021], “[a]round the entire flywheel ring 16 a plurality of magnets are continuously attached. On the inside wall of the outer, flat portion of the basin 2, a plurality of coils 20 are disposed, which are opposite to the magnet 18. . . . [t]he magnets 18 and coils 20 form a translation motor system which can also operate as a power generator”) and the stator surrounds the mass ring in the form of a ring (at 20; see ¶ [0021]).
Regarding claim 9:
The energy storage device of claim 1, wherein the mass ring has stabilizers (18, 20) on its peripheral surface.
Regarding claim 10:
The energy storage device of claim 9, wherein the stabilizers are formed as air bearings (18, 20 defines an air bearing as per the required “air gap” therebetween, see ¶ [0021]) and/or plain bearings or steel wheels.




The energy storage device of claim 1, wherein the mass ring has an outer radius of at least 10 m and/or a height of at least 5 m  (¶ [0026] indicates an outer diameter equal to or greater than 50 m and height equal to or greater than of 50 m).
Regarding claim 16:
The energy storage device of claim 1, wherein the mass ring has an outer radius of at least 30 m and/or a height of at least 20 m (¶ [0026] indicates an outer diameter equal to or greater than 50 m and height equal to or greater than of 50 m).
Regarding claim 17:
The energy storage device of claim 1, wherein the mass ring is fully embedded in the soil (see in Fig. 1; MPEP § 2125).
Regarding claim 18:
The energy storage system comprising at least one energy source (¶ [0011] “electric motor / generator device”) and the energy storage device of claim 1 (see claim 1 above).
Regarding claim 19:
The energy storage device of claim 1, wherein the energy source is a regenerative energy source ((¶ [0011] “electric motor / generator device”).
Alternatively:
Thoma discloses:
Regarding claim 1:
An energy storage device comprising
a horizontally arranged flywheel (6), having a ring shaped mass ring (¶ [0018], “cylindrical floating body 6 has a compared to its size thin wall made of reinforced concrete and is otherwise substantially hollow” indicating that the body 6 has a ring shaped body i.e. a hollow cylindrical shape resembling at intermediate portions thereof e.g. at reference number 6 in Fig. 1) comprising a steel shell into which concrete has been filled (¶ [0023], “outer and inner casings for the sidewalls of the float 6 and the magnets 18 may be considered as a rotor and the coils 20 as a stator of an electric motor, which may also operate as a power generator.” (emphasis)).
However, Thoma does not expressly disclose rails being arranged on the bottom of the shell, wheels being opposed to the bottom of the shell and running on the rails, motors and generators being arranged on the wheels on which the mass ring is mounted.
Nelson teaches rails (46, 48) being arranged on a bottom of a shell (18; Fig. 3A), wheels being opposed to the bottom of the shell and running on the rails (see wheel 20 supporting a rail formed at the bottom of the mass), motors and generators (29; it is well-known in the art, as evidenced by Thoma supra, that the particular structure of a generator is essentially the same as that of an electric motor and are therefore capable of being used as motors) being arranged on the wheels on which the mass ring is mounted (col. 6, ll. 47-54)  for the purpose of operatively connecting the flywheel (18) with the motor/generator in a known manner (col. 6, ll. 45-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thoma to have rails being arranged on the bottom of the shell, wheels being opposed to the bottom of the shell and running on the rails, motors and generators being arranged on the wheels on which the mass ring is mounted, as taught by Nelson, for the purpose of operatively connecting the flywheel (18) with the motor/generator in a known manner.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results is a rationale; and combining prior art elements according to known methods to yield predictable results, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at 
Thoma as modified above does not expressly disclose the wheels being made from steel.
Pribil teaches wheels made from steel (see title) for the purpose of “insuring smooth and concentric free rolling of the wheel (pg. 1, ll. 10-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the wheels being made from steel, as taught by Pribil, for the purpose of “insuring smooth and concentric free rolling of the wheel (pg. 1, ll. 10-14) and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Thoma as modified above further discloses the following:
Regarding claim 3:
The energy storage device of claim 2, wherein the steel shell is divided into a number of compartments into which the concrete has been filled respectively (¶ [0023], “outer and inner casings for the sidewalls of the float 6 and the flywheel ring 16 are constructed, with reinforced steel skeletons therebetween . . . Thereafter, the reinforced concrete shells of the floating body 6 and the flywheel ring 16 are poured”, the steel skeleton defining compartments between its structures).
Regarding claim 4:
The energy storage device of claim 1, wherein the concrete (3) has been filled around a reinforced steel structure (¶ [0023], “reinforcing steel skeleton”).



The energy storage device of claim 1, wherein wherein the mass ring serves as a rotor (6 operatively connected to 14, 16) of a motor/generator (18, 20; ¶ [0021], “electric motor, which may also operate as a power generator”) and the stator surrounds the mass ring in the form of a ring (at 20; see ¶ [0021]).
Regarding claim 9:
The energy storage device of claim 1, wherein the mass ring has stabilizers (10a, 10b, 18, 20) on its peripheral surface.
Regarding claim 10:
The energy storage device of claim 9, wherein the stabilizers are formed as air bearings (20, 18 define an air bearing as per the required “air gap” therebetween, see ¶ [0021]) and/or plain bearings or steel wheels.
Regarding claim 11:
The energy storage device of claim 1, wherein the mass ring has a bottom end (see bottom end near at A in Fig. A below) facing toward the at least one steel wheel (see the bottom of the mass ring 18 facing the wheel 20 in Fig. 3A of Nelson) and a top end opposite the bottom end (the top-most surface of mass ring 6), the mass ring has a widening (W in Fig. A below) at its bottom.
Regarding claim 12:
The energy storage device of claim 11, wherein the mass ring has an outer circumference, the widening (10b) starts at a position below the top end of the mass ring (see portion W located below the top-most surface of the mass ring 6 in Fig. A below) and extends in the radially outward direction at positions farther from the top end and closer to the bottom end (see portion W extending radially outward relative to portion of the mass ring at axis 4 in Fig. A below).
Regarding claim 13:
The energy storage device of claim 11, wherein the mass ring has opposite inner and outer circumferential surfaces (¶ [0018], “body 6 has a compared to its size thin wall made of reinforced 
Regarding claim 14:
The energy storage device of claim 1, wherein the widening closes the bottom end of the mass ring inward of the inner circumferential surface (see closed portion at W in Fig. A below).
Regarding claim 15:
The energy storage device of claim 1, wherein the mass ring has an outer radius of at least 10 m and/or a height of at least 5 m (¶ [0026] indicates an outer diameter of 50 m and height of 50 m).
Regarding claim 16:
The energy storage device of claim 1, wherein the mass ring has an outer radius of at least 30 m and/or a height of at least 20 m (¶ [0026] indicates an outer diameter of 50 m and height of 50 m).
Regarding claim 17:
The energy storage device of claim 1, wherein the mass ring is fully embedded in the soil (see in Fig. 1; MPEP § 2125).
Regarding claim 18:
The energy storage system comprising at least one energy source (¶ [0011] “electric motor / generator device”) and the energy storage device of claim 1 (see claim 1 above).
Regarding claim 19:
The energy storage device of claim 1, wherein the energy source is a regenerative energy source ((¶ [0011] “electric motor / generator device”).
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that the cited art combination does not disclose or suggest “a steel shell into which concrete has been filled and with the steel shell having a bottom and ‘rails (6b) being arranged on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results is a rationale; and combining prior art elements according to known methods to yield predictable results, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention could and would recognize that both Thoma and Nelson are drawn to analogous/similar structures i.e. energy storage rotors that utilize electric motors/generators, and could and would therefore recognize that modifying Thoma in view of the teachings of Nelson described supra would, with reasonable predictability, result in the flywheel 6 of Thoma being mounted and supported by wheels e.g. at the bottom of portion 16 in order to operatively connect the flywheel with the motors/generators as taught by Nelson.  











Appendix

    PNG
    media_image1.png
    470
    613
    media_image1.png
    Greyscale

Figure A: View of Thoma device









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656